            IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION



CHANNA LOGAN,                       :

      Plaintiff,                    :

vs.                                 :   CIVIL ACTION 19-1069-JB-M

WINDCREEK MONTGOMERY CASINO,        :

      Defendant.                    :




                                  ORDER


      After due and proper consideration of the issues raised, and

there   having     been   no   objections   filed,   the   Report     and

Recommendation of the Magistrate Judge made under 28 U.S.C. §

636(b)(1)(B) is ADOPTED as the opinion of this Court.               It is

ORDERED that this action be and is hereby TRANSFERRED to the United

States District Court for the Northern District of Alabama.

      DONE this 6th day of January, 2020.


                                  /s/ JEFFREY U. BEAVERSTOCK
                                  UNITED STATES DISTRICT JUDGE
